           Case 1:19-cv-01182-RP Document 7 Filed 03/12/20 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

DONNA LANGAN, TERESA DE                           §
BARBARAC, and ALEXANDRA CARSON,                   §
                                                  §
                Plaintiffs,                       §
                                                  §
v.                                                §                   1:19-CV-1182-RP
                                                  §
GREG ABBOTT, in his official capacity as Governor §
of Texas and KEN PAXTON, in his official capacity §
as Attorney General of Texas,                     §
                                                  §
                Defendants.                       §

                                      FINAL JUDGMENT

       On March 12, 2020, the Court dismissed Plaintiffs’ claims against Defendants (see Compl.,

Dkt. 1), under Federal Rule of Civil Procedure 4(m) after Plaintiffs did not serve Defendants within

90 days and did not respond to the Court’s related order to show cause, (Dkt. 5). As nothing

remains to resolve, the Court renders final judgment under Federal Rule of Civil Procedure 58.

       IT IS ORDERED that each party bear its own costs.

       IT IS FURTHER ORDERED that the case is CLOSED.



       SIGNED on March 12, 2020.



                                                ROBERT PITMAN
                                                UNITED STATES DISTRICT JUDGE
